Citation Nr: 1137590	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from December 1986 to October 1989 and from January 2004 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has never had disability to disease or injury of the liver.  


CONCLUSION OF LAW

The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that there is an unappealed RO determination from February 2004 in which the RO in Los Angeles California determined that the Veteran's military service from December 3, 1986 to October 17, 1987 does not qualify him for VA benefits because his discharge was dishonorable.  In the September 2006 rating decision, the RO informed the Veteran that his period of service form December 3, 1986 to October 1989 was considered not honorable for VA purposes.  The Veteran has contended that he did not have liver disease prior to his January to October 2004 period of service and, indeed, there is no showing of liver disease at any time.  The earlier period of service is therefore not a factor in this case.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In argument dated in November 2009, the Veteran's representative stated that after returning from Iraq, the Veteran sought medical care at the Reno Nevada VA Medical Center (VAMC) and was diagnosed with liver problems.  In argument dated in May 2011, his representative stated that VA treatment records verify that the Veteran is being treated for hepatitis C.  Review of the claims file supports neither statement.  

VA treatment records from the Reno, Nevada VAMC document that the Veteran sought treatment in March 2005 for headaches of two months duration, acid reflux, and night sweats.  The remainder of treatment notes from this facility document neither a finding of liver disease or injury or treatment for liver disease or injury or complaints of such.  Indeed his liver is never mentioned.  

From these records the Board concludes that the Veteran was not diagnosed with liver problems at the Reno, Nevada VAMC. 

Nor has the Veteran ever been diagnosed with liver disease or injury.  In making this statement, the Board has not neglected to consider a "PREVENTION SCREEN" dated November 22, 2005 from the VA Lake Havasu City community based outpatient clinic (CBOC).  That note includes screens for PTSD, depression, alcohol, and infectious diseases and chronic symptoms.  Under a heading for hepatitis C risk assessment is the following:

Patient had prev positive test for hep c recorded.
  Date:  October 5, 2005
  Location:  Sierra Nevada Hcs
  Comment:  NEG.

The reference to a previous positive test for hepatitis C is clearly a question, or heading although not punctuated as a question.  This is clear because the comment is NEG, or negative.  

Of note, a primary care physician signed a clinic entry on October 4, 2005 in which the physician explained that the Veteran had elevated liver enzymes.  The clinician stated that a hepatitis panel would be checked.  Of record are test results from June 2005 which document that a hepatitis C, AB test was non-reactive.  None of the problem lists in the VA treatment records mention hepatitis C.  Several problems lists, for example, from August 2007, list elevated liver function tests.  The Veteran has received a considerable amount of treatment for medical conditions at VA facilities.  None of the VA records refer to hepatitis or liver disease or symptoms attributed to liver disease.  

From this evidence the  Board concludes that the Veteran has never been found to have liver disease or injury, including any form of hepatitis.  The reference to October 5, 2005 is a reference to a negative finding for hepatitis C.  

There are repeated references to elevated liver function tests found in the VA treatment records, but no finding of any liver disease or injury or any treatment for liver disease or injury or symptoms attributed to liver disease or injury.  An abnormal laboratory finding is not, in and of itself, a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Here, the Veteran's treating clinicians were well aware of his elevated liver function tests.  The fact that there is no diagnosis of liver disease and no concern expressed by clinicians for many years following the notation of elevated liver function tests is evidence that the Veteran does not have disease or injury of his liver.  

The Board has considered the Veteran's contention, found in an August 2006 statement, that he went to the VA hospital in Reno, Nevada, they performed blood work, and they informed me that his liver had been affected by chemical exposure.  Also considered by the Board are the Veteran's contentions that he has liver disease.  He has not provided any evidence of symptoms of liver disease.  

As to his opinion that he has liver disease, that opinion is not competent evidence in this case because he has not demonstrated the medical expertise needed to render a diagnosis of liver disease.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

The Veteran has not pointed to any observable symptom of liver disease and has never been found to have any observable symptoms of liver disease.  Whether or not someone has liver disease is not a simple question.  It is common knowledge that laboratory tests and other medical procedures are needed to determine whether a person has liver disease and specifically what the disease is.  Furthermore, in this case there is reference to abnormal laboratory test results yet clinicians never diagnosed or treated the Veteran for liver disease.  Given all these facts, the Board must conclude that the question of whether the Veteran has liver disease is not one that is subject to non-expert opinion.  His contention that he has liver disease is therefore not competent evidence.  

As to his report that he was told at the VAMC in Reno that chemical exposure affected his liver, the Board finds the Reno treatment records more probative than the Veteran's statement as to what he was told.  Those records do not contain any statement that the Veteran had a liver disease or injury and do not contain any reference to possible chemical exposure causing any liver disease or injury.  Undoubtedly, the Veteran is aware that he has had high liver function tests results, but, as explained above, an abnormal test result with nothing more does not equate to liver disease.  

The preponderance of evidence shows that the Veteran has never had liver disease or injury, and therefore his appeal as to this issue must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was mostly satisfied by way of a letter sent to the Veteran January 2006 (liver disease claim) that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim(s) and of the Veteran's and VA's respective duties for obtaining evidence.  

That letter however did not provide the Veteran with notice regarding assignment of disability ratings and an effective date, in the event that service connection was established.  Although there are other notice letters providing him with this information, all of the other letters are in the context of different claims.  Regardless, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not undergone a compensation and pension (C&P) examination with regard to his claim of entitlement to service connection for liver disease.  In an April 2006, sent to the Veteran and his representative, the RO informed the Veteran that he would soon receive notice from "QTC", a medical contractor, as to the time, date, and place of an examination.  In the September 2006 decision, the RO informed the Veteran that his claim of entitlement to service connection for GERD, liver disease, hypertension, and occipital neuralgia had been denied.  The RO indicated only that the Veteran failed to report for a QTC examination in referencing the hypertension, GERD, and neuralgia claims.  Thus, the Board concludes that the Veteran was not scheduled for an examination with regard to his liver claim.  

The Board finds that VA has no duty to afford the Veteran an examination with regard to his claim of entitlement to service connection for liver disease.  There is no showing of liver disease or symptoms of such in either service or in post service treatment records.  There is considerable medical evidence of record that acknowledges his elevated liver function tests yet never shows that he has liver disease, and the Board finds this clinical evidence constitutes sufficient medical evidence for the Board to decide the appeal as to this issue.  As there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability and no evidence establishing that he had injury or disease of his liver during service or within years of his service, and the clinical evidence establishes that even in the light of abnormal liver function tests, the Veteran has never been found to have liver disease or injury.  VA therefore has no duty to provide an examination as to this issue.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration, and private medical records.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for liver disease is denied.  


REMAND

The Board finds that VA must afford the Veteran another opportunity for an examination with regard to his claim of entitlement to service connection for GERD.  

Service treatment records are absent for any mention of GERD or symptoms of GERD.  A September 27, 2004 Report of Medical Assessment and a post deployment form, completed by the Veteran, includes his acknowledgment that, essentially he had no medical problems, including frequent indigestion or vomiting.  His service treatment records contain no actual report of medical examination near the time of his separation from active service in October 2004.  

VA treatment records from the Reno VA medical facility document that in March 2004, just a few months after separation from active duty, the Veteran reported that he suffered from GERD with onset in Iraq and that he had taken over the counter medication to treat his symptoms.  

He has been diagnosed with GERD since March 2005.  The record contains no medical opinion addressing whether it is at least as likely as not that the Veteran's GERD had onset during his active service.  Given the discrepancy of his reports, made within a few months of each other, and the lack of any medical examination report at the time of his separation from active service in October 2004, the Board finds that a medical examination and opinion is necessary in order to fairly decide the issue.  Hence, on remand, the Veteran must be provided with an opportunity for such examination.  

Accordingly, the issue of entitlement to service connection for GERD is REMANDED for the following action:

1.  Ensure that VA has a current address at which to contact the Veteran and then ensure that the Veteran is afforded an opportunity to attend a C&P examination with regard to his claim of entitlement to service connection for GERD.  The claims file must be provided to the examiner, the examiner must indicate whether the claims file was reviewed and the examiner must annotate his or her report as to whether the claims file was reviewed.  

Following examination of the Veteran, including interview of the Veteran, and review of the claims file, the examiner is asked to render an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD had onset during his period of active duty from January 2004 to October 2004.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was caused by his period of active duty from January 2004 to October 2004.  

In rendering the opinion, the examiner must provide a complete rationale for any and all conclusions reached.  The examiner is asked to include an explanation based in medical principles as applied to the specific facts of this case.  The examiner is asked to comment on the Veteran's report in March 2005 that he had GERD while still on active duty and his report in the September 28, 2004 post deployment health assessment (located in a white envelope in one of the volumes of the claims file) that during his deployment he did not develop frequent indigestion or vomiting as well as any relevant reports that the Veteran makes during the examination.  

2.  Then, after completing any other necessary development, readjudicate the claim of entitlement to service connection for GERD.  If the benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


